Citation Nr: 0005752	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  95-28 680A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a headache 
disorder.

2.  Entitlement to service connection for athlete's feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 24, 1989, to 
April 7, 1993; he also had 2 years, 11 months and 29 days of 
active duty prior to August 24, 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
following a November 1993 decision of the New York, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that denied service connection for athlete's feet, 
headaches, bilateral knee disabilities, right ear hearing 
loss with tinnitus, residuals of a right foot injury, 
depression, a recurrent plantar wart on the right foot, a 
skin rash, residuals of a left hamstring injury, a left 
shoulder disorder, and post-traumatic stress disorder.  By a 
June 1994 decision, service connection for right ear hearing 
loss with tinnitus was granted.

In February 1998, service connection for carpal tunnel 
syndrome and pseudofolliculitis barbae was denied.  
Thereafter, in an April 1998 statement, the veteran indicated 
that the only decisions he then disagreed with were the 
denials of service connection for headaches, athlete's feet, 
and carpal tunnel syndrome.  The RO notified the veteran that 
it construed his April 1998 statement as a withdrawal of all 
other issues from appeal, see 38 C.F.R. § 20.204(b) (1999), 
and the veteran did not disagree with this interpretation of 
the April 1998 statement.  

In October 1999, a statement of the case as to the denial of 
service connection for carpal tunnel syndrome was issued for 
the first time, but no substantive appeal was thereafter 
filed.  38 C.F.R. § 20.200 (1999).  Consequently, the only 
issues remaining before the Board are entitlement to service 
connection for a headache disorder and athlete's feet.

The Board notes that the veteran, in an April 1998 statement, 
notified the New York, New York, RO that he had moved to 
Syracuse, New York.  His claims file was subsequently 
transferred to the Buffalo, New York RO.



FINDING OF FACT

No competent medical evidence has been submitted showing that 
the veteran has a headache disorder or athlete's feet that is 
attributable to military service or event coincident 
therewith.


CONCLUSION OF LAW

The claim of service connection for a headache disorder or 
athlete's feet is not well grounded.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend that the veteran 
has headaches and athlete's feet that are the result injuries 
or disease sustained during his military service.  It is also 
requested that the veteran be afforded the benefit of the 
doubt.

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  If the claimant 
does not meet this initial burden, the appeal must fail 
because, in the absence of evidence sufficient to make the 
claim well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible, or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that competent evidence pertaining 
to each of three elements must be submitted in order to make 
a claim of service connection well grounded.  There must be 
competent (medical) evidence of a current disability; 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service; and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and current disability.  This third element may 
also be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1999); See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

In the veteran's case, service medical records show 
complaints and/or treatment for headaches in September 1989, 
February 1990, November 1992, and March 1993.  At the time of 
the September 1989 complaint, the veteran was under treatment 
for a gastrointestinal problem.  In February 1990, the 
veteran complained of headaches when drinking alcohol and was 
diagnosed with alcohol dehydration.  In November 1992 and 
March 1993, the examiners opined that the headaches were 
stress or tension related, respectively.  An April 1991 
treatment record also shows that the veteran injured his neck 
while running.  Service medical records, including December 
1988 and September 1992 examinations, are otherwise negative 
for complaints, diagnoses, and/or treatment for headaches.

Service medical records also show the veteran's complaints 
and/or treatment for athlete's feet in October 1989 and again 
at a September 1992 examination. 

More recently, the veteran underwent VA examinations in 
August and September 1993.  At a general medical examination, 
while the veteran's nervous system was found to be normal, a 
fungus infection of the feet was diagnosed.  Nevertheless, at 
an examination of the feet, not only did the veteran not 
complain of athlete's feet, no such problem was diagnosed. 

VA treatment records, beginning in June 1993, show the 
veteran's periodic complaints, diagnoses, and/or treatment 
for headaches, which were variously characterized as tension 
headaches (see VA treatment records dated in August 1997, 
September 1997, and December 1997) and migraine headaches 
(see VA treatment record dated in January 1998).  See VA 
treatment records dated in June 1993, July 1993, February 
1994, October 1996, January 1997, August 1997, September 
1997, December 1997, January 1998, and October 1998.

The records, beginning in June 1993, show the veteran's 
periodic complaints and/or treatment for "itchy feet" and a 
fungus infection of the feet, variously diagnosed as 
bilateral tinea pedis (see VA treatment records dated in 
October 1997) and athlete's feet (see VA treatment records 
dated in June 1993 and October 1998).  See VA treatment 
records dated April 1993, June 1993, July 1993, October 1997, 
April 1998, and October 1998.

The Board finds that what is significant about the record on 
appeal is, paradoxically, what it does not include.  None of 
the records on appeal includes a medical nexus opinion that 
tends to show a relationship between the headaches or 
athlete's feet noted after service and the veteran's military 
service or events coincident therewith, such as the 
stress/tension headaches diagnosed in November 1992 and March 
1993, or the athlete's foot diagnosed in October 1989 and 
September 1992.  Likewise, no medical opinion has been 
presented that tends to show a relationship between current 
disability and continued symptoms since service.  The Board 
recognizes that the veteran is competent to describe an 
injury during military service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (lay witnesses are competent 
to describe painful experiences and symptoms that result 
therefrom); King v. Brown, 5 Vet. App. 19, 21 (1993); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991) (the Board is 
obligated to accept as true evidentiary assertions by the 
veteran for the purpose of determining whether a claim is 
well grounded).  Nevertheless, no medical evidence has been 
presented that tends to link any current headache disorder or 
athlete's feet to any in-service problem with headaches or 
skin problems with the feet.  While the veteran, through 
written statements, is competent to provide information as to 
the visible symptoms he experienced during and after service, 
he has not been shown to be competent to provide the medical 
opinion evidence necessary to make his claims of service 
connection well grounded.  See Espiritu, supra; Moray v. 
Brown, 5 Vet. App. 211 (1993) (persons without medical 
expertise are not competent to offer medical opinions); 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Bostain v. West, 
11 Vet. App. 124 (1998).  

Because no competent medical evidence has been presented to 
link currently diagnosed disabilities to military service, 
his claims are not well grounded.  The principle of 
reasonable doubt does not apply until after the veteran has 
submitted a well-grounded claim.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  (The Board notes that the veteran has 
not contended that headaches are manifestations of an 
undiagnosed illness as contemplated by 38 C.F.R. § 3.317 
(1999).)


ORDER

Service connection for a headache disorder is denied.

Service connection for athlete's feet is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 


